t c summary opinion united_states tax_court julius lee harrington and mary lou ziter petitioners v commissioner of internal revenue respondent docket no 5679-o00s filed date julius lee harrington and mary lou ziter pro sese anne w durning for respondent beghe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined deficiencies in petitioners’ federal income taxes for the calendar years and of dollar_figure dollar_figure and dollar_figure respectively after concessions by the parties the sole issue in dispute is whether petitioners are entitled to compute their taxable_income by deducting losses of their horse-breeding activity for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent determined that petitioners’ horse-breeding activity was not an activity engaged in for profit within the meaning of sec_183 we uphold respondent’s determination background some of the facts have been stipulated and are so found when petitioners filed their petition they resided in algodones new mexico during the years in issue petitioner julius harrington dr harrington was employed full time as a professor at new mexico highlands university school of social work he holds an undergraduate degree in sociology two master’s degrees in social work and a doctorate in social work education petitioner mary lou ziter dr ziter holds a doctorate in social work and during was self-employed part time as a family therapist during and dr ziter was retired during the years in issue in addition to teaching full time dr harrington spent substantial time engaging in the breeding of appaloosa horses although dr ziter may have had an ownership_interest in some horses she did not participate in the horse activity dr harrington has no significant formal training in horse breeding however dr harrington grew up with horses and knows a lot about them dr harrington was raised on a farm in rural mississippi and owned and used a horse for transportation from the time he wa sec_4 years old his childhood horse named dan was a cross between an appaloosa and a tennessee walking horse dr harrington participated in future farmers of america in high school and would ride his horse on visits to his family’s farm during breaks from college and university in petitioners bought a farm in minnesota and shortly thereafter purchased their first appaloosa horse in addition to riding horses petitioners began showing their horses at the flying w appaloosa horse club in the late 1980s dr harrington began investigating the breeding of appaloosa horses among other things he spoke to long-time breeders of appaloosa horses at sheldak ranch who told him it would be difficult to breed palomino appaloosas successfully nevertheless in after searching for a stallion for several years dr harrington purchased a 4-month old colt named provoking for dollar_figure to use as his stallion in attempting to breed palomino appaloosa horses q4e- although dr harrington recognized that it was risky to rely on an untested foal he believed that provoking had the right color and bloodlines to sire appaloosa horses that would have valuable palomino and appaloosa characteristics in petitioners moved from minnesota to new mexico they brought with them the stallion provoking and one brood mare petitioners purchased a acre property in algodones where they lived and kept their horses the house had a vineyard that occupied one-half acre and the remaining acreage became available for the horse activity during through petitioners suffered net losses totaling dollar_figure from dr harrington’s horse-breeding activity claimed on schedule f profit or loss from farming the losses were consistent and sustained from year to year ranging from dollar_figure to dollar_figure per year during this 9-year period petitioners received total gross_receipts of only dollar_figure from the horse-breeding activity petitioners claimed losses of dollar_figure dollar_figure and dollar_figure on gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively petitioners did not claim federal_income_tax deductions for the expenses of the horse activity in with such small acreage dr harrington had to buy hay to feed the horses dr harrington in sold two mares and two foals for dollar_figure but kept the stallion anda year old and year old that he is still trying to sell - dr harrington had no formal plan for making a profit from the horse-breeding activities dr harrington’s goal was to produce foals with appaloosa characteristics a foal with appaloosa characteristics is worth as much as dollar_figure while a foal without appaloosa characteristics is worth only about dollar_figure at a sale barn where the animals are auctioned off for about cents per pound dr harrington bred provoking the single stallion to only one or two mares a year therefore even if dr harrington’s horse activity had been able to generate two foals with appaloosa characteristics per year and he had been able to sell them for the maximum price of dollar_figure each the horse operation would have generated revenues of only about dollar_figure per year--less than one- half of the annual expenses from the horse-breeding activity despite dr harrington’s efforts petitioners were unable to produce two foals per year with appaloosa characteristics during the years between and petitioners produced a total of six foals with appaloosa characteristics of those one died and another was injured dr harrington testified that he expected a foal with appaloosa characteristics approximately percent of the time dr harrington made no attempt to expand the horse operation to have the potential of earning a profit because he did not believe he could find suitable brood mares at a price he could - - afford as a result dr harrington could not have made a profit from the horse-breeding activity even if he had been able to achieve a 100-percent success rate in producing foals with appaloosa characteristics discussion sec_183 provides generally that if an activity is not engaged in for profit then no deduction attributable to the activity shall be allowed except as provided in sec_183 sec_183 allows a deduction for expenses that are deductible without regard to whether the activity is engaged in for profit such as real_estate_taxes sec_183 allows a further deduction for expenses that would be deductible if the activity were engaged in for profit but only to the extent that gross_receipts from the activity exceed deductions allowed by sec_183 an activity_not_engaged_in_for_profit 1s any activity other than one for which deductions are allowable under sec_162 or under paragraphs or of sec_212 deductions are allowed under sec_162 or sec_212 only when the facts and circumstances show that the taxpayer engaged in the activity with an actual and honest but not necessarily reasonable objective of making a profit 91_tc_371 dominant hope and intent of realizing a profit 85_tc_557 actual and honest objective of making a profit in resolving the factual guestion greater weight is given to the objective facts than to the taxpayer’s self-serving statements of intention 84_tc_1244 affd 792_f2d_1256 4th cir sec_7491 provides that the burden_of_proof is placed on the commissioner as to any factual issue on which the taxpayer offers credible_evidence relevant to his income_tax_liability if certain conditions have been satisfied including the commencement of the commissioner’s examination after date the parties have not addressed the applicability of sec_7491 to this proceeding even though it seems likely that the examination was commenced after that date at least as to the last taxable_year in issue we nevertheless conclude that the burden_of_proof is not in issue in this case inasmuch as we decide the matter without regard to the allocation of the burden_of_proof our findings and decision are supported by a preponderance_of_the_evidence sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors that bear on whether an activity 1s engaged in for profit the regulation specifically provides that no single factor or number of factors is controlling and the factors need not be given equal weight see 52_f3d_23 2d cir the - - assessment of the objective factors must be informed by ‘the insight gained from a lifetime of experience as well as an understanding of the statutory scheme’ quoting 700_f2d_402 revg t c memo revg tcmemo_1993_536 in 72_tc_411 affd without published opinion 647_f2d_170 9th cir we recognized that although no one factor is determinative of the taxpayer's intention to make a profit a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on the taxpayer's true intention the first factor considers whether the taxpayer engaged in the activity in a businesslike manner sec_1_183-2 income_tax regs in deciding whether the taxpayer has conducted the activity in a businesslike manner this court has considered ‘whether accurate books are kept whether the activity is conducted in a manner similar to other comparable businesses and whether changes have been attempted in order to make a profit ’ dodge _v commissioner tcmemo_1998_89 quoting ballich v commissioner t c memo affd without published opinion 188_f3d_507 6th cir in the case at hand petitioners failed to develop a budget or a formal or informal business plan to determine whether and --- - if so how the activity could be operated profitably or to make informed business decisions on a periodic basis during his investigation of horse breeding dr harrington was told by professional breeders that it would be difficult to make a profit from breeding appaloosa horses the economics of petitioners’ operation showed that they could not make a profit from their horse-breeding activity petitioners consistently incurred expenses of more than dollar_figure per year breeding their stallion only two or three times per year would yield at best only two or three foals per year horses have an 11-month gestation period worth at most dollar_figure in the unlikely event that all three foals had appaloosa characteristics petitioners’ horse-breeding activity was a money-losing proposition without hope of success citing 72_tc_659 petitioners argue that because dr harrington did most of the work himself and that much of this work was not pleasurable he should be deemed to have engaged in the activity ina businesslike way we disagree in engdahl after dr engdahl’s retirement as an orthodontist the engdahls purchased a ranch to breed american saddle-bred horses after receiving professional advice on operating the ranch profitably due to unexpected adverse market conditions the ranch was not profitable the court found that the engdahls operated their business in the same -- - manner as other profit-making horse-breeding operations made changes in their method of operations to increase profitability and attempted to diversify their activities to make a profit petitioners’ situation is distinguishable from the taxpayers in engdahl petitioners offered no evidence to show that their horse-breeding activity was unprofitable due to unexpected adverse market conditions nor did they show that the activity was similar to other profit-making horse-breeding operations petitioners did not make changes to their operation in an attempt to make it profitable ’ indeed dr harrington testified that he was unwilling to expand the operation because it was not cost effective to do so finally dr harrington made no attempt to diversify the operation in order to earn a profit dr harrington’s continuation of the inherently money-losing operation belies petitioners’ contention that petitioners engaged in the activity to make a profit ‘petitioners argued on brief that they made several changes to improve profitability first they claim they switched to a well-known appaloosa foundation bloodline in fact the only stallion that they have ever used was provoking we do not understand what they mean by a switch second they claim that they identified a special niche market of producing palomino appaloosas and attempted to expand to meet market demand in fact petitioners did not attempt to expand and have not been able to sell their two best foals calling into question the level of demand finally petitioners point out that dr harrington has developed farrier veterinarian training and marketing skills while he may have developed or improved his skills these were not significant changes made to improve profitability and did not have the effect of improving profitability finally we do not accept petitioners’ argument that dr harrington did not receive pleasure from the activity to be sure caring for horses is hard work but dr harrington clearly loves the animals and derives much pleasure and pride from them petitioners also appear to enjoy being in the circle of other appaloosa horse breeders we cannot discount the pleasure that dr harrington derived from the horse-breeding activity merely because some of the daily chores are labor-intensive indeed these labor-intensive chores provided what must have been a welcome break from dr harrington’s regular activities as a college professor the second factor is the expertise of dr harrington and his advisers preparation for an activity by extensive study of its accepted business economic and scientific practices may indicate a profit_motive sec_1_183-2 income_tax regs the focus is on learning applicable to generating an overall profit from the activity see golanty v commissioner supra pincite petitioners offered no evidence to show that dr harrington’s new skills were helpful in making their horse- breeding business profitable dr harrington may have improved extended and refined his skills in caring for horses but petitioners failed to explain how his new and improved skills would lead to a profitable horse-breeding business the third factor is the time and effort expended by the taxpayer the fact that a taxpayer devotes much of his personal time to an activity may indicate an intention to derive a profit particularly if there are no substantial personal or recreational aspects to the activity sec_1_183-2 income_tax regs dr harrington did devote substantial time to the horse- breeding activity however we believe there were substantial personal and recreational aspects to the activity moreover dr harrington did not give up his regular job as a social work professor to pursue making a living from the horse-breeding activity this was a pleasurable sideline for dr harrington not a source of his livelihood the time and effort dr harrington devoted to the activity or hours per day caring for the horses was not inconsistent with the time one might expect to devote to a hobby of this kind the fourth factor is the expectation that assets used in the activity may appreciate in value sec_1_183-2 income_tax regs petitioners argue that their land has appreciated in value due mostly to the general increase in land values in the area but also to some undefined extent due to improvements petitioners made to the land petitioners argue that the increase in the value of their land should be taken into account in determining whether their horse-breeding activity was profitable sec_1_183-1 income_tax regs provides if the taxpayer engages in two or more separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 where land is purchased or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value thus the farming and holding of land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land that is deductions other than those directly attributable to the holding of the land such as interest on a mortgage secured_by the land annual property taxes attributable to the land and improvements and depreciation of improvements to the land in the case at hand there is no evidence in the record that the horse-breeding activity contributed marginal profits to help reduce the cost of holding the land even excluding the items attributable to the land the horse-breeding operation incurred substantial losses therefore the holding of petitioners’ land is a separate activity from the horse-breeding activity the improvements petitioners claim to have made to the land may increase their tax_cost_basis in the land and thus reduce the taxable gain they will realize upon sale of the land sec_1001 the increase in the value of petitioners’ land does not support petitioners’ argument that dr harrington engaged in their horse-breeding activities with the intent of making a profit the fifth factor is petitioners’ success in carrying on other similar or dissimilar activities the regulations indicate that a taxpayer who was able to convert an unprofitable enterprise to a profitable one in the past may be able to do the same thing with the current activity sec_1_183-2 income_tax regs petitioners do not argue that dr harrington had prior success turning an unprofitable business into a profitable one instead petitioners argue that dr harrington’s academic success in the field of social work supports their argument that they engaged in the horse-breeding activity to make a profit we see no direct correlation between success as a social work academician and educator and financial success as a breeder of horses petitioners did not offer evidence to show that dr harrington achieved success in business generally or in breeding farm animals specifically petitioners’ academic success does show that they are highly intelligent people who were fully capable of doing the simple arithmetic necessary to realize that the horse-breeding operation was not and as operated could not be profitable their continuing the operation during the years in issue without a prospect or plan to achieve profitability indicates a lack of profit_motive -- - the sixth factor is the taxpayer’s history of income and losses with respect to the activity sec_1_183-2 income_tax regs petitioners have had straight years of substantial sustained losses during these years petitioners had gross_receipts of only dollar_figure while incurring expenses of dollar_figure there was no material decrease in their losses over time petitioners argue that they are still in the 15-year startup phase of the activity and that losses are expected during the startup phase losses during the startup phase of an activity are not currently deductible sec_195 the losses must be capitalized and an election made to amortize the losses over a period of not less than months after the startup phase ends sec_195 therefore even if petitioners were able to establish that their horse-activity losses were incurred during the startup phase of the activity they would not be entitled to deductions for the years in issue see mckelvey v commissioner tcmemo_2002_63 moreover we do not accept petitioners’ argument that these losses were incurred in the startup phase of the activity petitioners made no significant change to their operations during the 9-year period of operations they did not expand have not sought to expand and do not intend to expand their business ina material way nothing about their horse-breeding operation requires a prolonged startup_period by their own testimony -- - their breeding stock was mature and in its prime during the taxable years in issue petitioners offered no evidence to justify their long history of sustained losses our words in golanty v commissioner t c pincite quoting 45_tc_261 affd 379_f3d_252 2d cir apply to the case at hand as well the petitioner has learned a good deal about the breeding of horses and she has devoted energy and time to the activity nevertheless when we strip away all the talk dig out the hard facts and apply cold logic to them we are convinced that the petitioner did not truly expect to make a profit from her horse-breeding venture and that such activity was not potentially profitable and could not recoup the losses which have meanwhile been sustained in the intervening years the seventh factor is the amount of occasional profits earned from the activity a substantial profit though only occasional would generally indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs petitioners earned no profits of any size at any time from their horse- breeding activity the eighth factor is the financial status of the taxpayer substantial income from other sources particularly when the losses from the activity generate tax benefits may indicate that the activity 1s not engaged in for profit especially when personal or recreational aspects are present sec_1 b income_tax regs petitioners’ tax returns indicate that both had success in their careers and in their investments and that the losses claimed from the horse-breeding activity if allowed would provide them with significant tax benefits reducing the after-tax cost of carrying on this money-losing activity the final factor is whether petitioners derived pleasure or recreation from the activity sec_1_183-2 income_tax regs petitioners argue that the horse-breeding activity required a lot of difficult work including cleaning and brushing the horses trimming their hooves mucking out their stalls and corral watering and feeding the horses hauling hay and feed spreading manure on the pasture branding burning brush cleaning irrigation ditches and so forth petitioners state the petitioners fail to see how backbreaking activity of this nature in addition to full-time employment can be considered pleasurable a proposition for which they might have cited and gquoted doyle v commissioner tcmemo_1982_694 they did virtually all the hard work themselves in the interest of saving money they maintained the horses mucked out the stalls drove to the shows cultivated the alfalfa field and dug their own well activities of this nature are difficult to call pleasurable we have arrived at the contrary conclusion in a multitude of cases in novak v commissioner tcmemo_2000_234 we - - rejected the taxpayer’s argument that the hard work involved in breeding horses establishes that the activity was engaged in for profit petitioner argues that his substantial time commitment and hard work eliminate any elements of pleasure or recreation we recognize that the level of work or effort may indicate a profit objective and that caring for horses and maintaining a horse farm are hard work however the fact that an activity involves hard work does not standing alone establish that an activity was engaged in primarily for profit petitioner’s introduction into horse-breeding was precipitated by his love of horses and he enjoyed his horse-related activity id see also surridge v commissioner tcmemo_1998_304 the fact that running the horse farm was hard work does not negate the pleasure petitioners received from engaging in the horse activity yates v commissioner tcmemo_1996_499 while we do not reject petitioners’ contention that maintenance of horses demand a large measure of laborious and unpleasant work x we also believe that petitioners were partially motivated by personal reasons in engaging in the horse-breeding activities affd without published opinion 163_f3d_609 9th cir bischoff v commissioner tcmemo_1995_34 while we agree that the training and breeding of horses is hard physical work it is clear from the facts in this case that petitioner enjoyed this activity and lifestyle borsody v commissioner tcmemo_1993_534 we cannot conclude that the virtues of farm life and the show ring do not provide an adequate and sufficient explanation for the hard work and losses undertaken by petitioners king v commissioner tcmemo_1993_237 moreover the fact that running the horse farm was hard work does not negate the pleasure petitioner received from owning the horses feldman v commissioner tcmemo_1986_287 like businesses recreational pursuits are at times tedious and unpleasant petitioners and their family enjoyed activities involving horses and we believe that they were willing to muck stalls and perform other unappealing tasks as the price for their enjoyment inasmuch as petitioners had no possibility of earning a financial profit from their horse-breeding activity in the manner they conducted it we see no reason for them to have engaged in the activity except for pleasure of some kind one person may find pleasure in what another considers to be unpleasant physical labor even if petitioners found certain aspects of the activity to be unpleasant the pleasurable aspects of raising horses must for petitioners have outweighed the unpleasant backbreaking work otherwise petitioners would not have engaged in the activity in the first place and would have discontinued the activity long ago we need not try to engage in parlor psychoanalysis to explain their motivation for engaging in the horse-breeding activity when the facts show that they were not motivated primarily by profits - - finally petitioners argue that we should lean in favor of allowing them to deduct their losses in order to encourage risk- taking and innovation to help the american economy thrive the short answer is that sec_183 denies the deduction of losses from activities not engaged in for profit we therefore uphold respondent’s determination that petitioners’ horse-breeding activity was not engaged in for profit within the meaning of sec_183 to reflect the foregoing and the stipulations of the parties on other issues decision will be entered under rule
